Citation Nr: 1424244	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-23 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for an asbestos-related lung disorder.

2. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected right hip, leg, and foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and December 2007, November 2008, and January 2009 rating decisions of the VA RO in Fargo, North Dakota.  The Board decided five of the eight issues before it in an August 2012 decision, and it remanded three issues for additional development.  One of the three issues - service connection for tinnitus - was subsequently granted in a May 2013 rating decision.  This was a full grant of the benefit sought, so this issue is no longer on appeal.  Accordingly, the remaining issues on appeal appear above.

The Veteran was granted a total disability rating based on individual employability due to a service-connected disability (TDIU), effective July 25, 1997.


FINDINGS OF FACT

1. The Veteran does not have a current asbestos-related lung disorder.

2. A left hip disorder is not etiologically related to a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for an asbestos-related lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. A left hip disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letters in December 2006 and May 2007. The letters advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. They also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in November 2012 and an addendum in March 2013. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in August 2012 to afford the Veteran a VA examination for both his left hip and respiratory claims.  The Veteran was afforded these examinations in November 2012.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran had a VA Board Hearing in November 2011 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013). 

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

For service connection claims for an asbestos-related disease, there are no special statutory or regulatory provisions.  While there is guidance for adjudicators as to asbestos-exposure claims, the law remains clear that there must be a diagnosis of the claimed disability.  See Veteran's Benefits Administration Manual M21-1, Part VI, 7.21.  The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The manual notes that lung cancer associated with asbestos exposure originates in the lung parenchyma rather than the bronchi.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers. 

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims for service connection, it must be determined whether or not military records demonstrate asbestos exposure in service; it should be determined whether or not there was asbestos exposure pre- service and post- service; and it should be determined if there is a relationship between asbestos exposure and the claimed disease. 

Asbestos-Related Lung Disorder

The evidence shows the Veteran does not have a currently diagnosed asbestos-related lung disorder.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The November 2012 VA examination contains the most probative evidence regarding the presence or absence of a current disability.  A high-resolution computed tomography was performed to determine whether the Veteran had an interstitial lung disease, including asbestosis.  The radiologist confirmed there were no calcified pleural plaques to suggest prior asbestos exposure, nor was an interstitial lung disease or fibrosis present.  The examiner diagnosed the Veteran with a solitary pulmonary nodule.  

Assuming the solitary pulmonary nodule could serve as a disability, service connection is not warranted as there is no in-service incurrence and no competent medical evidence of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the fundamental authority to decide a claim in the alternative).   There is no corroborating evidence in the service medical or personnel records showing that the Veteran was exposed to asbestos or sustained any respiratory problems during his service.  Although the Veteran's service personnel records confirm his military occupational specialty was that of a material storage and distribution specialist, there is no evidence to indicate that he was exposed to asbestos, or to what degree such exposure was incurred. 

Nor is there any competent medical evidence of a nexus.  In March 2013, the RO obtained a VA addendum opinion to the November 2012 examination because the November 2012 examiner did not provide a nexus opinion.  The March 2013 examiner found that there was "no finding consistent with asbestos as an etiological agent in this concern."

In sum, there is no evidence of a current asbestos-related lung disability, no evidence confirming the veteran was exposed to asbestos during service; and no evidence that the assumed degree of exposure to asbestos was enough to cause asbestosis or other asbestos-related lung disorder.  Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for an asbestos- related lung disorder.  

Left Hip Disorder

The Veteran has also claimed a left hip disorder as a disability secondary to his service-connected right-sided lower extremity disabilities.  

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a left hip disorder and service-connected right-sided lower extremity disabilities, so the first two prongs are met.  As for the third prong, in November 2012, a VA examiner, while acknowledging the Veteran's right leg is one inch shorter than his left leg, opined that the Veteran's left hip disorder was due to the "normal aging process," not his right-sided lower extremity disabilities.  

The RO ordered a supplemental opinion in May 2013.  This examiner affirmed the November 2012 examiner's conclusion.  He added that:

There is no clear evidence from review and orthopedic literature to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than 5 centimeters [i.e., approximately 2 inches].

A further medical opinion was obtained in June 2013.  This examiner concurred that the "left hip condition is consistent with [the Veteran's] normal aging process" and that his right-sided lower extremity disabilities did not aggravate the left hip disorder.  The examiner further noted the Veteran's medical conditions include diabetes, chronic myalgia, gout, and associated pain medication for these conditions.  Because of these conditions, the examiner found the "Veteran's complicated medical conditions are as least as likely as not additional and major risk factors attributing to his claimed left hip condition rather than his 1-inch limb length discrepancy."

No other etiology is suggested or indicated.  Thus, the claim is denied.



ORDER

Service connection for an asbestos-related lung disorder is denied.

Service connection for a left hip disability, claimed as secondary to service-connected right hip, leg, and foot disabilities is denied.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


